DETAILED ACTION

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Alford et al, U.S. Patent Application Publication No. 2019/0086976 (hereinafter Alford) in view of Davis et al, U.S. Patent No. 3,889,071 (hereinafter Davis).
	Regarding claim 1, Alford discloses a system including an electronic device (from Figure 1, see unit 30) connected to a cord (from Figure 1, see unit 23) that can be unreeled and reeled in by a cord reel (from Figure 1, see unit 20), and a management apparatus configured to communicate with the electronic device, the system comprising:
	a cord-reel-use detector (from Figure 1, see unit 24), the cord-reel-use detector configured to detect use of the cord reel;
	at least one memory disposed in at least one of the electronic device and the management apparatus, the at least one memory configured to store an amount of the use of the cord reel (see paragraph 0036); and
	at least one controller disposed in at least one of the electronic device and the management apparatus, the at least one controller configured to determine the use of the cord reel on a basis of detection made by the cord-reel-use detector, the at least one controller configured to change the amount of the use of the cord reel in response to the electronic device being replaced with another electronic device or in response to the cord reel being replaced with another cord reel (see paragraph 0040).

	Further regarding claim 1, although discloses that the detector is a magnet (see paragraph 0035), Alford does not teach that the detector is disposed in at least one of the electronic device. All the same, Davis discloses that the sensor is disposed in at least one of the electronic device (from Figure 2, see unit 13). Therefore, it would have been obvious to one of ordinary skill in the art to modify Alford wherein the sensor is disposed in at least one of the electronic device as taught by Davis. This modification would have improved the system’s convenience by allowing for features of the handset to be automatically activated as suggested by Davis. 

	Regarding claim 3, see paragraph 0040 of Alford.
	
Regarding claim 8, see paragraph 0036 of Alford.

Regarding claim 9, see Alford as modified by Davis discloses the claimed feature.

3.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Alford combined with Davis in further view of Garing et al, U.S. Patent Application Publication No. 2017/0283086 (hereinafter Garing).
	Regarding claim 11, although Alfred discloses an output unit configured to output information indicating respective amounts of use of a plurality of the cord reels connected to the plurality of electronic devices (see Figure 1), the combination of Alfred and Davis does clearly teach that the output includes positional information of a plurality of electronic devices. All the same, Garing discloses that the output includes positional information of a plurality of electronic devices (see Figure 9). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Alfred and Davis wherein the output includes positional information of a plurality of electronic devices as taught by Garing. This modification would have improved the system’s convenience by allowing crew members to review sensor data as suggested by Garing. 

Allowable Subject Matter
4.	Claims 2, 4-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
June 13, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652